Citation Nr: 1415077	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for right knee disability.

Entitlement to service connection for left knee disability. 


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to April 1961.  

This appeal to the Board of Veteran's Appeals (Board) arose from a September 2009 rating decision in which the RO in Philadelphia, Pennsylvania, denied service connection for bilateral knee disability.  The Veteran timely perfected an appeal as to the denial.

During the pendency of the appeal, the case was transferred to the RO in Winston-Salem, North Carolina, which has certified the appeal to the Board.  

In his substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) dated in April 2011, the Veteran requested a personal hearing  before a  Veterans Law Judge at the RO (Travel Board hearing).  The Veteran was informed via a  July 2013 letter that this hearing was scheduled for August 2013.  Although the hearing notice has not been returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for his scheduled hearing, and has not provided good cause for his failure to report, or requested that the hearing be rescheduled.  Under these circumstance, the Board hearing  request is  deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals the documents in this file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For the reasons expressed below, the Board has recharacterized the appeal as encompassing a claim for each knee (as reflected on the title page).  These matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when  further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

First, the Veteran appointed Catholic War Veterans of the United States of America as his representative in March 2009, prior to certification of his appeal to the Board.  However, it does not appear that the Veteran's claims file was sent to the representative for preparation of a VA Form 646, Statement of Accredited Representative in Appeal Case.  Under these circumstances, a remand is necessary to give the Veteran's representative full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600 (2013).  

The Board also finds that further development of the claims on appeal is warranted.

The Veteran contends that he currently suffers right and left knee disabilities due to a fall while running with a full pack in basic training.

The Veteran's service treatment records document that. on .  entrance into service, the  June 1960 examiner  noted a history of osteomyelitis of the right tibia.  In a June 1960 Report of Medical History, the Veteran noted arthritis of the right knee.  The Veteran was treated several times for pain and stiffness of the right knee while in service.  An undated note indicates that the Veteran had pain on any activity, and a December 1960 record includes a notation that the Veteran had an old injury that was aggravated by infantry duty.  

Pertinent to these claims, the Board points out that every person employed in active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  Here, as the examiner noted that the Veteran had a right knee disability at service entrance, he is not presumed sound as to that knee. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002).  

A July 2009 VA examination revealed degenerative changes in the right knee as evidenced by an x-ray and status post total knee replacement of the left knee.  The examiner reported antalgic gait, favoring the left knee with evidence of abnormal weight-bearing.  The examiner noted that the Veteran required a cane for ambulation.  Right knee crepitus was also reported.  

The July 2009 examiner concluded that there was no pathology to render a diagnosis for the right knee, and therefore no opinion was offered as to the relationship (if any) to the osteochondritis dissecans noted at  service.  He further opined that since no information was provided for the Veteran's left knee and that there was a 40 plus year time lapse between service and the current examination, with no defined left knee trauma, the left knee condition is not due to the service-connected right knee dissecans in service.  

It is unclear whether the examiner thoroughly reviewed the Veteran's claim file and medical history in rendering his opinions.  In this regard, while the examiner found no right knee pathology, this is questionable, given the x-ray and other findings noted above.  As no etiology opinion as to the right knee was provided, the examiner did not address whether the Veteran's pre-existing right knee disability, noted on the June 1960 entrance examination, was aggravated by his military service.  Moreover, the examiner did not address whether current right knee degenerative changes were medically-related to right knee  osteochondritis dissecans noted in service.  Further, the examiner did not address the effect of the Veteran's alleged fall in service on either knee.  

Under these circumstances, the Board finds that further medical examination and opinions-based on full consideration of the Veteran's documented medical history and lay assertions, and supported by a clearly stated rationale-are needed to resolve the claims for service connection for right and left  knee disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the RO should arrange for the Veteran to undergo further VA examination of his knees, by an appropriate physician, at a VA facility.  The Board emphasizes that the Veteran's failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that  all due process requirements are met and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Asheville VA Medical Center (VAMC) dated through April 16, 2009.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO should obtain from the Asheville VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 16, 2009,, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

In its letter, the RO should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  Specifically, in his March 2009 claim, the Veteran reported treatment by Community Health Providers.  He also reported to the VA Medical Center (VAMC) in Asheville, North Carolina in March 2009 that he received treatment from his family doctor, Dr. McGraw.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Asheville VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 16, 2009.  FF follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, to include from Community Health Providers and Dr. McGraw.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to clarify all knee diagnoses and to obtain medical opinion addressing the etiology of each such diagnosed knee disability.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file.  must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the examiner should clearly identify all current disability(ies).  

Then, in providing opinion, consistent with sound medical judgment, as to whether each diagnosed knee disability is medically-related to service, the examiner should address the following: 

(a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's pre-existing right knee disability, noted on enlistment examination, increased in severity during his period of active service.  

(b)  If it is determined that the right knee disability noted at entry increased in severity during service, the examiner should opine as to whether any increase was clearly and unmistakably due to the natural progress of the disability.  

(c)  With respect to each  left knee disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of in-service injury or disease.  

In rendering each  requested opinion, the physician should consider and discuss all pertinent medical, and other objective evidence, as well as all lay assertions (to particularly include as regards the Veteran's alleged failing while running with a heavy pack during service).

All examination findings, along with complete rationale for the conclusions reached, must  be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his current representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  Specifically afford the Veteran's current representative an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


